Citation Nr: 1739249	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  05-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a major depressive disorder with insomnia.

2.  Entitlement to service connection for a psychiatric disability other than a major depressive disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a diverticular disease, claimed as diverticulitis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served with the Marine Corps from August 1969 to August 1971, and had subsequent active duty service with the Army Reserve, including from January 1987 until May 1987 and from April 2003 until July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision that denied entitlement to service connection for hypertension, a May 2005 rating decision that denied entitlement to service connection for PTSD, and a December 2005 rating decision that denied entitlement to service connection for diverticulitis.  

In January 2007, the Veteran appeared at a hearing at the RO before a Decision Review Officer.  A transcript is in the record. 

These appeals were previously before the Board in March 2010, at which time they were remanded for additional development.  They have been returned for further appellate review. 

The issues of entitlement to service connection for a lumbar spine disability, bilateral hearing loss, tinnitus, migraines, and bilateral leg pain were also remanded in March 2010.  Service connection has since been established for each of these disabilities.  This is considered a complete grant of the benefits sought on appeal, and they are no longer before the Board. 

The Veteran's claims of service connection for psychiatric disabilities were originally developed as a single issue following his claim for PTSD.  As noted in the March 2010 Board decision, a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  The Board then characterized the original claim for service connection for PTSD to the broader issue of entitlement to service connection for a psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given that the evidence will support service connection for a major depressive disorder but will not support service connection for any other psychiatric disability, the Board has listed these issues separately.  

The issues of entitlement to service connection for hypertension and a diverticular disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA treatment records and examinations show that the Veteran has a long-standing diagnosis of a major depressive disorder, and a VA examiner has opined that the proximate cause of this major depressive disorder and an insomnia disorder is the Veteran's service connected disabilities.  

2.  The evidence does not include a diagnosis of PTSD that has been related by medical evidence to the Veteran's claimed stressors during active service. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for a major depressive disorder with insomnia have been met.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.310 (2016).  

2.  The criteria for service connection for a psychiatric disability other than a major depressive disorder, to include posttraumatic stress disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(f) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In regard to the major depressive disorder, the Board finds that the duty to notify and duty to assist have been met.  As service connection will be granted for this disability, any failure to do so was harmless error.  

As for the claim of service connection for a psychiatric disability other than a major depressive disorder, to include PTSD, the Veteran was provided with initial VCAA notice in a January 2005 letter.  The remaining notice was not provided until a March 2006 letter.  Although this was received after the initial adjudication of the claim, there is no harm to the Veteran as there have been additional adjudications after the receipt of this notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have now been obtained for all periods of service.  Private medical records and VA treatment records have also been received.  The Veteran has been afforded VA examinations of his psychiatric disabilities, which include appropriate opinions.  In January 2007, the Veteran provided testimony at a hearing before a decision review officer, and a transcript is in the record.  He has declined his right to a hearing before the Board.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.310.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  The Veteran does not have a diagnosis of a psychiatric disability listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Major Depressive Disorder

The Veteran contends, in part, that he has developed depression secondary to the pain that results from his service connected disabilities.  These include a back disability, peripheral neuropathy to both legs, and migraine headaches.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

The evidence includes a February 2002 VA treatment record that shows the Veteran was treated for alcohol dependence and a substance induced mood disorder.  2/3/2005 VBMS, Medical Treatment Record - Government Facility, p. 10. 

A June 2004 VA treatment record notes that the Veteran was admitted and treated for psychiatric evaluation.  He was discharged with the diagnosis of a substance induced mood disorder and alcohol dependency.  1/12/2008 VBMS, Medical Treatment Record - Government Facility, p. 28.  The Board observes that this treatment occurred prior to the Veteran's July 2004 discharge from his final period of active service.  

The evidence includes May 2006 VA treatment records that note the Veteran reports of moderate-to-high pain intensity and emotional problems, mostly associated with pain itself.  The diagnoses included a depressive disorder not otherwise specified.  5/24/2006 VBMS, Medical Treatment Record - Government Facility, p. 9. 

A private examiner also diagnosed the Veteran with a major depressive disorder with psychosis in October 2007.  10/12/2007 VBMS, Medical Treatment Record - Government Facility, p. 1.  

The Veteran was afforded a VA examination for mental disorders in October 2007.  The diagnoses included a major depressive disorder, severe, with psychotic features, and chronic PTSD.  10/24/2007 VBMS, VA Examination, p. 11.  

VA treatment records from 2008 continue to show treatment for a major depressive disorder.  9/9/2008 VBMS, Medical Treatment Record - Government Facility, pp. 1, 15.  VA treatment continued through 2012 and into 2014 for what continued to be diagnosed as a major depressive disorder.  3/26/2014 VBMS, Capri pp. 11, 42, 162, 224, 294, 316, 366, 401.  

The Veteran was afforded a VA PTSD examination in May 2013.  The examiner determined that he did not meet the full criteria for a diagnosis of PTSD.  Instead, the appropriate diagnosis was a recurrent major depressive disorder.  The examiner opined that it was less likely than not that this disability was incurred due to active service.  His first psychiatric hospitalization had been in 1997 and was related to alcohol abuse.  5/16/2013 VBMS, VA Examination, p. 1.  

A July 2016 VA PTSD examination again found that the Veteran did not meet the full diagnostic criteria for PTSD.  Instead, the diagnosis was major depressive disorder, recurrent, moderate.  7/25/2016 VBMS, C&P Exam #6, p. 1.  The examiner opined that it was less likely than not that this disability was incurred in or caused by active service.  7/25/2016 VBMS, C&P Exam #7, p. 1.  

In January 2017, the Veteran was afforded a VA examination for mental disorders by the same examiner who conducted the July 2016 PTSD examination.  The electronic claims file was reviewed, and quoted extensively in the examination report.  At the conclusion of the examination and record review, the diagnosis continued to be a major depressive disorder, as well as insomnia disorder and alcohol use disorder.  It was not possible to distinguish between the symptoms of these diagnoses.  The Veteran was noted to have been abstinent from alcohol for several years but he continued to complain of chronic intractable pain which was noted to be a risk factor for depressive disorders.  1/13/2017 VBMS, C&P Exam #2, p. 1.  

The examiner noted that the Veteran's medical records had been carefully reviewed, and that the Veteran had a long history of alcohol abuse which masked depressive symptoms due to his chronic pain.  He continued to experience chronic pain, particularly due to his back disability.  The examiner opined that it was at least as likely as not that the Veteran's disability was proximately due to or the result of the Veteran's service connected disabilities.  This was noted to include the insomnia disorder in addition to the major depressive disorder.  1/13/2017 VBMS, C&P Exam #1, p. 1.  

Based on the January 2017 VA medical opinion, the Board finds that service connection for the Veteran's major depressive disorder and insomnia is warranted.  The Veteran has received treatment for this disability since at least 2006, when it was noted to be associated with pain.  The May 2013 and July 2016 VA examiners opined that the depressive disorder was not related to active service.  However, in January 2017 the July 2016 examiner further opined that the major depressive disorder and insomnia were related to the Veteran's service connected disabilities, particularly his back disability.  He added that the insomnia was also secondary to these service connected disabilities.  There is no medical opinion to the contrary regarding secondary service connection.  Given the Veteran's long-standing diagnosis of a major depressive disorder and the opinion which links it to his service connected disabilities, entitlement to service connection is established.  

PTSD

The Veteran contends that he has developed PTSD as a result of his service in Iraq.  His job required that he drive throughout Iraq, where he was subject to enemy attacks and exposed to the injury and deaths of others. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  38 C.F.R. § 3.303(f)(3)).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In addition to the medical records already discussed, December 2004 VA records show that a post-deployment PTSD screen was positive.  12/20/2004 VBMS, Medical Treatment Record - Government Facility, p. 1.  

The Veteran was afforded a VA PTSD examination in May 2005.  His first psychiatric hospitalization was said to have been in 1987 with a diagnosis of alcohol dependence and depression.  There had been a second hospitalization in February 2002 with a similar diagnosis, and a third for this diagnosis in June 2004.  The Veteran reported being distressed by the death of a soldier in his unit.  He did not witness this death and was not close to the deceased.  He added that in all missions his unit had to stop and clear the road from explosives.  On another occasion, his base was attacked by enemy mortar fire.  After completing the interview and the mental status examination, the examiner concluded that the Veteran did not the DSM-IV criteria to establish a diagnosis of PTSD.  The examiner stated that the Veteran's claimed stressors were unpleasant but not traumatic.  In addition, he did not display the expected symptoms when discussing these events.  The examiner indicated that as he could not identify the signs and symptoms of PTSD, or a definite extreme traumatic stressor, they could not establish a link between the stressors and the Veteran's mental disorder.  The diagnosis was alcohol dependence, with alcohol induced insomnia and depressive disorder.  5/4/2005 VBMS, VA Examination, p. 1.  

The Veteran underwent a private psychiatric examination in June 2005.  He was said to experience anxiety and nervousness with an inability to concentrate.  He was also nervous in crowds.  Following the mental examination, the diagnosis was PTSD.  6/2/2005 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  The examination notes that the Veteran is an Iraq soldier, but did not otherwise discuss the Veteran's military service or his claimed stressors.  

A July 2006 report from the same private examiner notes that he has treated the Veteran from November 2004.  Once again, the diagnosis was PTSD.  10/30/2006 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  This report does not note the Veteran's military service or his claimed stressors.  

At the October 2007 VA examination, the Veteran's claims file was not requested, but his medical records were reviewed by the examiner, and his 2007 treatment was discussed.  He was noted to have served 13 months in Iraq as a transporter specialist for ammunition and other materials.  He answered yes to having been in combat.  However, the Veteran's stressors were not discussed.  The diagnoses included a major depressive disorder, severe, with psychotic features, and chronic PTSD.  Each diagnosis was said to meet the criteria of DSM-IV.  The PTSD diagnosis was described as having been co-morbid with the major depressive disorder for the last 3 years.  10/24/2007 VBMS, VA Examination, p. 11.  

At the May 2013 VA PTSD examination, the claims file was reviewed by the examiner, as were the electronic records.  The examination report describes many of the Veteran's previous VA visits and the diagnoses of depressive disorder.  His job as a transporter in Iraq was noted, and the Veteran reported seeing death everywhere and a lot of injured soldiers.  The examiner determined that these stressors were not adequate to support a diagnosis of PTSD, and that they were not related to the Veteran's fear of hostile military or terrorist activity.  The Veteran did not have persistent re-experiencing dreams or avoidance of stimuli associated with his claimed stressors.  The examiner determined that the Veteran did not meet the full criteria for a diagnosis of PTSD under DSM-IV.  Instead, the appropriate diagnosis was a recurrent major depressive disorder.  The examiner opined that it was less likely than not that this disability was incurred due to active service.  This was because his first psychiatric hospitalization had been in 1997 and was related to alcohol abuse.  5/16/2013 VBMS, VA Examination, p. 1.  

A July 2016 VA Mental Disorders (Other than PTSD and Eating Disorders) Disability Benefits Questionnaire was completed by the Veteran's treating VA physician.  He listed the diagnoses as a major depressive disorder; an unspecified trauma stressor related disorder; and insomnia with sleep apnea, with alcohol dependence in sustained remission.  It was not possible to differentiate which of the Veteran's symptoms are attributable to each disability.  The only records reviewed were the Veteran's VA treatment records, and his military records were not available for review.  8/1/2016 VBMS, Disability Benefits Questionnaire (DBQ) - Veteran Provided, p. 1.  The Board observes this questionnaire was signed by the same doctor who signed the Veteran's VA treatment records from 2012 to 2014. 

The Veteran was provided another VA PTSD examination in July 2016.  His service in Iraq as a truck driver was noted.  His psychiatric treatment dated from 1997.  The examiner found that the Veteran's claimed stressor was related to his fear of hostile military or terrorist activity and that it was adequate to support a diagnosis of PTSD.  However, after completing the examination and review of the electronic record to include a careful review of the Veteran's progress notes, the examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria.  Specifically, the Veteran did not have intrusion symptoms; avoidance; negative alterations of cognition and mood; and alterations in arousal and reactivity.  Instead, the current diagnosis was major depressive disorder.  The examiner opined that this disability was less likely than not caused by military service.  7/25/2016 VBMS, C&P Exam #6, p. 1, and 7/25/2016 VBMS, C&P Exam #7, p. 1. 

As noted above, the January 2017 VA examination for mental disorders conducted by the same examiner who did the July 2016 PTSD examination determined the diagnosis continued to be a major depressive disorder, as well as insomnia disorder and alcohol use disorder.  1/13/2017 VBMS, C&P Exam #2, p. 1.

After careful consideration, the Board concludes that entitlement to service connection for PTSD is not warranted.  

The Board observes that the Veteran's physicians are not in agreement as to whether or not he has a diagnosis of PTSD.  While the most recent VA examinations have determined that he does not, the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The record includes diagnoses of PTSD during the appeal period.  

However, by regulation, service connection for PTSD requires a link established by medical evidence between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  None of the examiners who have diagnosed the Veteran with PTSD have made such a link.  The June 2005 private examiner did not discuss the Veteran's claimed stressors, or otherwise describe the stressors that were the basis of the PTSD diagnosis.  Similarly, although the October 2007 VA examiner did note the Veteran's service in Iraq, his stressors were not discussed and the examiner did not relate the Veteran's PTSD to active service.  The July 2017 questionnaire diagnosed an unspecified trauma stressor related disorder, but did not discuss the stressors.  The Board observes that this examiner did not include a diagnosis of PTSD or other stressor related disorder in the VA treatment records during his many years of treating the Veteran.  

On the other hand, the May 2005 VA examiner found that the Veteran's claimed stressors were not sufficient to support a diagnosis of PTSD, and that the Veteran did not display the symptoms necessary to meet the criteria for a diagnosis of PTSD.  The May 2013 VA examiner reached the same conclusions regarding the Veteran's stressors and symptoms.  The July 2016 VA examination is the only examination to determine that the Veteran's claimed stressors would be sufficient to support a diagnosis of PTSD, but also found that the Veteran did not exhibit the symptoms necessary to warrant that diagnosis.  Thus, this is the most probative evidence of record as to the question of whether a valid PTSD diagnosis exists.

In reaching this decision, the Board observes that the diagnosis all of the Veteran's examiners have agreed on is the major depressive disorder, and service connection has now been established for that disability.  However, in the absence of evidence of a diagnosis of PTSD that has been related to stressors that occurred during service, entitlement to service connection for PTSD is not shown.  38 C.F.R. § 3.304(f).  


ORDER

Entitlement to service connection for a major depressive disorder with insomnia is granted. 

Entitlement to service connection for a psychiatric disability other than a major depressive disorder, to include PTSD, is denied. 


REMAND

The March 2010 Board remand requested that the RO contact the National Personnel Records Center (NPRC), or any other appropriate agency, to identify and verify all of the Veteran's specific periods of active duty, active duty for training (ACDUTRA), and inactive duty training (IDT) service.  

A review of VBMS and Virtual VA from March 2010 shows that additional personnel records have been received for the Veteran's previously verified periods of active duty, as have other records related to his service in the Army Reserve.  However, the claims file does not show that the records necessary to identify and verify all of the Veteran's specific periods of active duty, ACDUTRA, and IDT were received or that they were ever requested.  There are no personnel records which list or discuss the Veteran's periods of ACDUTRA, and IDT.  If they were requested, there is no finding that they do not exist.  

It would be highly unusual if the Veteran did not have any periods of ACDUTRA or IDT during his many years as a member of the Reserves.  In addition, the service treatment records from the Reserves include evidence of additional active duty, such as a July 1997 service treatment record that identifies the Veteran as a reservist on active duty.  10/14/2004 VBMS, STR - Medical - Photocopy, p. 30.  There is no verification as to whether or not the Veteran was on active duty or ACDUTRA in July 1997.  As these periods of ACDUTRA may have a bearing on the Veteran's remaining service connection claims, and as verification was requested in the previous remand, another attempt must be made to do so.  Stegall v. West, 11 Vet. App. 268 (1998).  

Turning to the Veteran's claims of service connection for hypertension and a diverticular disease, the Board observes that although he completed a Report of Medical History prior to entering his final period of active service in April 2003, a medical examination does not seem to have been conducted.  1/26/2005 VBMS, Medical Treatment Record - Government Facility, pp. 94-96.  

The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As the Veteran's hypertension and diverticulitis were not noted on an examination report when he entered service in April 2003, he is considered to have been in sound condition.  

Once it is established that a veteran is entitled to the presumption of soundness, it must be determined whether or not there is sufficient evidence to rebut this presumption.  Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003. 

In July 2016, the Veteran was afforded VA examinations of his hypertension and diverticular disease.  The VA examiner opined that there was clear and unmistakable evidence to show that both of these disabilities existed prior to his entering service in April 2003.  Unfortunately, instead of also expressing the second half of the opinions in terms of clear and unmistakable evidence, the examiner merely opined that neither of these disabilities was aggravated beyond its natural progression during service.  7/28/2016 VBMS, C&P Exam #1, pp. 3-4.  Therefore, the Board finds that this examination report should be returned to the examiner in order to obtain an addendum opinion, and to also provide opinions for any additional periods of ACDUTRA that may be verified.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), or any other appropriate agency, to identify and verify all of the Veteran's specific periods of active duty, ACDUTRA, and IDT.  A copy of all requests and replies should be included in the record.  This attempt should continue until it is determined that the requested records are unavailable or do not exist, and a memorandum to this effect should be placed in the record.  

2.  After the periods of service have been verified or determined to be unverifiable, return the July 2016 examination report for hypertension and diverticulitis to the examiner.  The examiner should be provided with the dates of any period of ACDUTRA that has been verified.  After a review of the examination report and the Veteran's electronic claims file, the following questions should be addressed: 

a) Is it as likely as not that the Veteran's hypertension was incurred during or due to any period of verified ACDUTRA?

b) For the period of service from April 2003 to July 2004, is there clear and unmistakable evidence that the Veteran's pre-existing hypertension did not increase in severity beyond natural progression? 

c) Is it as likely as not that the Veteran's diverticular disease/diverticulitis was incurred during or due to any period of verified ACDUTRA?

d) For the period of service from April 2003 to July 2004, is there clear and unmistakable evidence that the Veteran's pre-existing diverticular disease/diverticulitis did not increase in severity beyond natural progression? 

If the July 2016 examiner is not available, the examination report and electronic record should be made available to an equally qualified examiner, who should provide the requested opinions.  A new examination is not required unless deemed necessary by the examiner to provide the opinions.  The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


